The motion herein contains an affidavit of appellant's attorney seeking to excuse himself from apparent lack of diligence in not having filed a proper statement of facts in this case within a period of sixty days after November 12, 1938. He makes the statement in such affidavit that appellant was tried without being represented by an attorney; that this attorney's wife was sick for six months, and he was therefore unable to give such matter the proper attention. That after January 1, 1939, a new district attorney was in office, and he was unable to get either the old or the new district attorney to sign a statement of facts, but now, on the date of May 11, 1939, tenders a statement of facts in narrative form signed by the district judge alone, and asks us to consider the same. This we can not do. There is naught to show that there is any good reason for this belated filing of nearly one hundred and fifty days, and we do not think that it has been shown that such late filing was not due to a lack of diligence, nor is it shown that such failure was the result of causes beyond the control of appellant or his attorney.
We do not think any error, fundamental or otherwise, is shown herein, and the motion is overruled.